Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses electronic devices with cover/cradle devices connected thereto both physically and electrically for power and data, as well as putting devices in the cover. It is also well known to gauge the distance between a device and another object, such as a user’s face, using a sensor in the device, or providing an opening in a case to allow such a sensor to work while covered. What the prior art does not fairly teach or suggest as a whole is cradle apparatus for cradling a mobile communications device, detecting spatial distances from objects positioned in adjacency to the cradle apparatus, and communicating with the mobile communications device, the cradle apparatus comprising: a cradle assembly, the cradle assembly being configured for cradling and displaying a visual display of the mobile communications device in a display plane, the display plane being oblique to a support surface; at least one distance sensor, the at least one distance sensor being positioned in cooperative association with the cradle assembly for detecting the relative distance of select objects positioned in adjacency to the visual display of the mobile communications device as cradled by the cradle assembly; and circuitry for communicating the at least one distance sensor with a circuit for powering off or powering on circuit components housed by the cradle assembly for further powering off the visual display when the cradle assembly is positioned within a select distance from a select object and powering on the visual display when the cradle assembly is positioned outside the select distance from the select object. When incorporating each and every limitation of the respective claims as a whole and in combination, none of the prior art discloses the features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648